Chapman, J.
The first objection to the rulings of the officer who presided at the trial is, that he allowed the petitioner to testify to the amount of the damage done by the respondents to his estate.
It is not denied that the petitioner is by statute made a competent witness, and might testify to anything that might be stated by any other witness. It is settled in this commonwealth that where the value of property, real or personal, is in controversy, persons acquainted with it may state their opinion as to its value. Also where the amount of damage done to property *117is in controversy, such persons may state, their opinion as to the amount of the damage. This is permitted as an exception to the general rule, and not strictly on the ground that such persons are experts'; for such an application of that term would greatly extend its signification. The persons who testify are not supposed to have science or skill superior to that of the jurors; they have merely a knowledge of the particular facts in the case which jurors have not. And as value rests merely in opinion, this exception to the general rule that witnesses must be confined to facts, and cannot give opinions, is founded in necessity and obvious propriety. Vandine v. Burpee, 13 Met. 288. Wyman v. Lexington, &c. Railroad, Ib. 326. Walker v. Boston, 8 Cush. 279. Dwight v. County Commissioners, 11 Cush. 201. The same rule is adopted in New York. Clark v. Baird, 5 Selden, 183.
But this rule of evidence is exceptional, and is confined to the subject of the controversy. Vandine v. Burpee, ubi supra. Evidence as to other property similarly situated must be limited to facts. Evidence of actual sales of other similar land in the vicinity is competent. And much must be left to the discretion of the presiding officer in deciding what lands are similar, and the length of time within which the evidence shall be confined. These matters must vary in each particular case; and as they must be passed upon by the officer, any reasonable exercise of his discretion cannot be excepted to, unless in cases where he reports the facts upon which his decision was founded.
On these principles, the plaintiff’s testimony was admissible. So also was that of John Hill, except so far as he was allowed to state his opinion of the value of his own land, and compare it with that of the plaintiff. That portion of it was admitted erroneously. The same rule should have excluded a portion of Luther Hill’s testimony. It is impossible for this court to decide whether the testimony of Dike as to the purchase of land for the cemetery was admissible. It would seem to be within the discretion of the presiding officer to decide it.
The testimony of A. L. Richardson was properly admitted. The purchase from Hackett seems also to have been admissible m evidence. The fact that it was since the date of the warrant *118was no legal objection to it. As to the evidence of the purchase made by Thaddeus Richardson, it was within the discretion of the presiding officer. The evidence of the location of a passenger station in the vicinity was admissible; Brown v. Providence, &c. Railroad, 5 Gray, 39; and was improperly excluded.
The objection that no jurors were drawn from Stoneham, the town nearest the land in question, is not well founded. It is enough that the jurors are taken from towns adjoining the town in which the land lies, and in the same county.

Verdict set aside. Case remitted for further proceedings